Citation Nr: 1200369	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for bilateral plantar fasciitis, status post-operative left plantar release with excision of retrocalcaneal spur with left heel paresthesias (bilateral foot disability), prior to November 3, 2007, and greater than 20 percent for the period beginning November 3, 2007.

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In February 2008, during the course of the appeal, a 20 percent disability rating was granted for the bilateral foot disability, effective November 3, 2007.  However, as this is not a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this decision, his appeal proceeds from the initial unfavorable rating decision.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran requested and was scheduled for a hearing before a member of the Board at the RO in September 2008.  However, as the Veteran failed to appear and has not requested that the hearing be rescheduled, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

This matter was previously before the Board in November 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The issues of increased disability ratings for a bilateral foot disability and lumbosacral strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has been manifested by no more than auditory acuity level II in the right ear and level II in the left ear.

CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the Veteran 
was notified in letters dated in December 2005, October 2006, and September 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2011).

The rating criteria include an alternate method of rating exceptional patterns of hearing.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or are 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).  In this case, the Veteran's test results do not meet the numerical criteria for such a rating, and thus his hearing loss will be rated by the usual method only.

The Veteran underwent VA audiological examination in January 2006.  At that time, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
40
70
LEFT
20
20
25
35
85

The averages were 40 in the right ear and 41 in the left ear.  Speech recognition ability was 88 percent in the right ear and 88 percent in the left ear.  The Veteran reported that he had difficulty hearing in background noise.   

For the right ear, the average pure tone threshold of 40 decibels, with a speech discrimination rate of 88 percent, warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2011).  For the left ear, the average pure tone threshold of 41 decibels, with a speech discrimination rate of 88 percent, warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2011).  Where the right ear is Roman Numeral II, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

The Veteran underwent another VA audiological examination in November 2007.  At that time, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
80
LEFT
20
20
25
35
85

The averages were 44 in the right ear and 41 in the left ear.  Speech recognition ability was 92 percent in the right ear and 88 percent in the left ear.  The Veteran reported that he had difficulty hearing in crowded rooms.   

For the right ear, the average pure tone threshold of 44 decibels, with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2011).  For the left ear, the average pure tone threshold of 41 decibels, with a speech discrimination rate of 88 percent, warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2011).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

The Veteran underwent another VA audiological examination in January 2011.  At that time, the pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
45
80
LEFT
20
25
25
40
85

The averages were 43.75 in both ears.  Speech recognition ability was 92 percent in the both ears.  The Veteran reported that he had increased difficulty hearing and understanding conversations in background noise.  

Regarding the effect that the Veteran's hearing loss had on his occupation, the examiner reported that although the Veteran had hearing aids, he would still have some difficulty hearing in a significant amount of ambient noise.  She stated that the Veteran should be able to function fairly well occupationally in an indoor or office-type environment while wearing his hearing aids.  She indicated that in order to prevent further hearing loss, the Veteran should not work in a job involving hazardous noise exposure.  The examiner also found that the Veteran would not function well in a position requiring significant telephone usage with the general public since he relied on visual cues to aid in communication.  With respect to the effect of the Veteran's hearing loss on his daily activities, the examiner found that the Veteran would have some difficulty hearing conversational speech in a crowded or noisy background as well as some difficulty hearing the television or conversation over the telephone.    

For the right ear, the average pure tone threshold of 43.75 decibels, with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2011).  For the left ear, the average pure tone threshold of 43.75 decibels, with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2011).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).

The Board is mindful that an audiologist must provide a description of the 
functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Neither the January 2006 nor the November 2007 VA examination reports provide a description of the functional effects of the Veteran's hearing loss disability.  However, as noted, the January 2011 VA examiner provided a detailed statement regarding the functional effects of the Veteran's hearing loss on both his occupation and daily activities, and the Veteran also set forth the functional effects of his hearing loss at each of his VA examinations.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected hearing loss.  However, according to the audiometric test results, as compared to the rating criteria, a compensable disability rating may not be granted for all periods under consideration. 

In sum, the weight of the credible evidence demonstrates that the Veteran's bilateral hearing loss does not warrant a compensable rating under Diagnostic Code 6100 for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Extra-schedular Consideration

A determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do that, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If that is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular rating does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step to determine whether, to accord justice, an extraschedular rating must be assigned.  38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008). 

In this instance, the Veteran's service-connected bilateral hearing loss disability is accounted for in Diagnostic Code 6100.  The Board finds that the assigned disability rating adequately addresses the Veteran's symptoms of his bilateral hearing loss disability.  Higher ratings than the assigned rating are available under the diagnostic criteria.  Therefore, the Board finds that the Diagnostic Code and schedular criteria applied for the Veteran's service-connected disability adequately describe the current disability level and symptomatology, and referral for an extraschedular rating is not warranted.  


ORDER

A compensable disability rating for bilateral hearing loss is denied. 

REMAND

The Veteran's claims for increased rating for a bilateral foot disability and a lumbar spine disability must be again remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Board finds that additional medical examinations are required so that the decision is based on a record that contains thorough and contemporaneous medical examinations, so that the evaluation of the claimed disabilities will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

With respect to the Veteran's bilateral foot disability, the Veteran has been rated under Diagnostic Codes 5284-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5284 refers to other foot injuries.  Diagnostic Code 5276 pertains to acquired flatfoot.  On VA examination in January 2011, it was unclear whether the findings related to the Veteran's bilateral foot disability met the criteria for higher ratings under Diagnostic Codes 5276 and 5284.  Therefore, the Board finds that a remand for another examination and opinion is necessary in order to address these criteria and fairly decide the merits of the Veteran's claim.  

Regarding the Veteran's lumbar spine disability, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court found that an examination which merely recorded the Veteran's range of motion without considering his functional loss due to flare-ups or the extent of the pain on motion was inadequate and did not comply with the requirements of 38 C.F.R. §§ 4.40, 4.45 (2011) that the disabling effect of painful motion must be considered when rating joints.  On VA examination in January 2011, although the examiner provided findings of range of motion loss, there were no findings of functional impairment in terms of additional range of motion loss upon repetitive motion.  The examiner also did not opine on whether pain could significantly limit functional ability during flare-ups and merely stated that loss of function with flare-ups could not be determined without resort to speculation.  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is only considered to be a medical conclusion just as much as a firm diagnosis or a conclusive opinion if the examiner explains the basis for such an opinion, bases the opinion on sufficient facts or data, and clearly identifies precisely what facts cannot be determined.  In this case, the January 2011 VA examiner did not explain why loss of function with flare-ups could not be determined without resorting to mere speculation.  Thus, the Board finds that the January 2011 examination is inadequate because it does not comply with the requirements of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

The Court has instructed that in applying 38 C.F.R. §§ 4.40, 4.45, VA shall obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner shall also determine the point during the range of motion, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell the Court found examination findings to be inadequate where the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In the instant case, it also has not been explicitly reported at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  Therefore, the Board finds that a remand for another examination and opinion is necessary in order to address such findings and fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the Veteran to undergo a VA foot examination, by an examiner with the appropriate expertise, to determine the current severity of his service-connected bilateral foot disability.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.
 
Specifically, the examiner must specifically indicate whether the Veteran's bilateral foot disability is best described as moderate, moderately severe, or severe.  Additionally, the examiner shall determine whether the Veteran's foot disability is manifested by severe bilateral acquired flatfoot with objective evidence of marked deformity, accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities; or whether the Veteran's foot disability is manifested by profound acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  The examiner shall set forth all examination findings, along with the complete rationale for the conclusions reached.

2.  The RO/AMC shall arrange for the Veteran to undergo a VA spine examination, by an examiner with the appropriate expertise, to determine the current severity of his service-connected lumbar spine disability.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner shall conduct range of motion testing of the low back (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner shall render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If additional functional loss cannot be determined without resort to mere speculation, the examiner must explain the basis for such an opinion, base the opinion on sufficient facts or data, and clearly identify precisely what facts cannot be determined.    

The examiner shall also determine whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Further, the examiner shall indicate whether the Veteran has any ankylosis of the spine, and if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Lastly, the examiner must determine whether the Veteran has any neurological manifestations of his lumbar spine disability, and if so, whether such neurological deficit is mild, moderate, or severe.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life.  The examiner shall set forth all examination findings, along with the complete rationale for the conclusions reached.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


